Citation Nr: 0008318	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-22 440	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by sinus problems and headaches.

2.  Entitlement to service connection for a disability 
manifested by diarrhea and stomach cramps.

3.  Entitlement to service connection for a disability 
manifested by sores and rashes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969, and from November 1990 to June 1991.  He served in the 
Southwest Asia theater from January to May 1991.  The 
evidence on file also indicates that he had National Guard 
service in the 1980s.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 and August 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Offices (RO)s in Louisville, Kentucky, and Nashville, 
Tennessee.  The veteran's claims file was subsequently 
transferred to the RO in Muskogee, Oklahoma.

This case was previously before the Board in February 1998, 
at which time it was remanded for additional development.  On 
remand, the RO was to obtain medical records from health care 
providers who had treated the veteran since November 1996, 
and to accord the veteran with a new VA examination.  The RO 
sent a development letter to the veteran in March 1998, 
requesting that he identify the health care providers 
specified in the Board's February 1998 remand.  Thereafter, 
the veteran specified various private medical providers in 
response to the RO's request.  Requests for these private 
medical records were sent by the RO in May 1998.  The case 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
February 1998 remand.  Accordingly, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

It is also noted that when this case was previously before 
the Board it included the issues of entitlement to service 
connection for a disability manifested by shortness of 
breath, and a disability manifested by left thigh cramps.  
These claims were denied by the Board in February 1998, and 
thus are not addressed any further in this decision.


FINDINGS OF FACT

1.  The evidence on file shows that the veteran served in the 
Southwest Asia theater from January to May 1991.

2.  The medical evidence shows that the veteran has been 
treated for complaints of sinus problems, headaches, 
diarrhea, stomach cramps, sores, and rashes.

3.  The veteran's symptoms of sinus problems, headaches, 
diarrhea, stomach cramps, sores, and rashes have been 
attributed to known clinically diagnosed conditions; none of 
these symptoms can be attributed to an undiagnosed illness.  
Diagnoses have included: a small hiatal hernia with reflux, 
psychological gastrointestinal disorder of the esophagus, 
diverticulosis, irritable bowel syndrome, migraine headaches, 
chronic sinusitis, chronic allergic rhinitis, recurrent 
epigaster, dyshidrosis of the hands, and tinea pedis.

4.  There is not a reasonable possibility of a valid claim 
concerning whether sinusitis, chronic headaches, a 
gastrointestinal disability or a skin disability were 
incurred in, or aggravated by, service.


CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for 
undiagnosed disability or disabilities, manifested by sinus 
problems, headaches, diarrhea, stomach cramps, and sores and 
rashes, are not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99.

2.  Claims of entitlement to service connection on a direct 
basis for sinusitis, chronic headaches, a gastrointestinal 
disability and a skin disability are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

On the September 1965 induction examination the veteran 
originally complained of having had frequent and severe 
headaches, boils and sinusitis.  The veterans' complaint of 
headaches was apparently amended by the examiner, from a 
positive to a negative answer on the form.  Objectively, the 
sinuses, skin, abdomen and viscera, head, face, neck and 
scalp, were all normal, and the veteran was considered normal 
neurologically as well.  During a May 1967 examination, he 
again complained of sinusitis.  The examiner commented upon 
the veteran's history, noting that sinusitis had been in the 
past, and was not considered disabling/disqualifying.  
Objective evaluation at that time of all the systems at issue 
was negative.  The March 1969 separation examination report, 
from the veteran's first period of service, reveals an 
examiner's notation of chronic sinus trouble with post-nasal 
drip, apparently based upon history.  Objective evaluation 
revealed that the veteran's sinuses, skin, abdomen and 
viscera, head, face, neck, and scalp, as normal; he was 
neurologically normal as well.

A February 1982 enlistment examination report, related to 
reserve service, does note, apparently by history, that the 
veteran had had dermatitis from Vietnam.  It was stated that 
there was no residual.  Objective evaluation was negative.  
The veteran was examined in November 1989, at which time an 
examiner discussed the veteran's reported history of 
headaches that were associated with sinus problems.  The 
veteran reportedly experienced a seasonal sinus congestion 
with mucus discharge that was usually clear, but which was 
occasionally yellow or green.  The examiner also noted the 
veteran's history of a reported skin diagnosis from Vietnam: 
an itchy, blistering condition which reportedly had been on 
both forearms and in the groin area.  Objective evaluation of 
the systems at issue, however, was negative.

The April 1991 separation examination report contains an 
examiner's notation of the veteran's history of chronic 
intermittent severe headaches, as well as the veteran's 
"chronic" sinus drainage.  The veteran's left hand had 
peeling skin; reportedly he had an occasional, but apparently 
chronic, rash.  Objective evaluation revealed dermatitis of 
the left hand.  Objective evaluation of the other systems at 
issue was otherwise negative, and the sinuses were found to 
be normal.

The evidence of record reveals that the veteran served in the 
Southwest Asia theater from January to May 1991.

The veteran underwent a VA general medical examination in 
January 1992.  It was noted that he complained of having 
daily headaches.  Neurological evaluation was negative.

Private medical records are on file from the Siloam Springs 
Medical Center that cover a period from July 1971 to May 
1993.  Among other things, these records reflect that the 
veteran was treated for an insect bite on the back in August 
1990 that had resulted in a rash and itching.  In October 
1991, he was treated, in part, for complaints of sores in 
mouth, diarrhea, and headache.  He was diagnosed with viral 
pharyngitis.

The veteran underwent a VA general medical examination in 
September 1993.  He complained of having had daily headaches 
of two years duration, generalized sores that had been 
occurring "off and on" for several months, and for the past 
year having had diarrhea once per month.  Regarding the 
sores, the veteran reported that they appeared on his thighs, 
abdomen, forearms, and scalp.  On examination of the 
veteran's skin it was noted that no abnormal skin lesions 
were present at that time, nor was there unusual scarring or 
disfigurement.  Diagnoses included muscle contraction 
headaches, "recent upper respiratory infection/sinus 
responding to treatment", probable irritable bowel syndrome, 
and "M-P" rash of an uncertain etiology uncertain--not 
present now.

The veteran underwent a Persian Gulf Registry examination in 
October 1994.  At that time, it was noted that the veteran's 
complaints included headaches, edema around the eyes, and 
fatigue.  This examination listed the following definite 
diagnoses: tension headache, acute allergic reaction and 
folliculitis of the scalp.

Various VA medical records from July 1992 to November 1996 
show treatment for, inter alia, complaints of sinus problems, 
headaches, diarrhea, stomach cramps, and skin problems.  
Records from October 1994 included diagnostic impressions of 
chronic tension headaches, an allergic reaction of unknown 
etiology and eczema.

Various private medical records were obtained, subsequent to 
the Board's remand, from a Dr. Hoffman, the Holly Street 
Physical Therapy Center, and the Orthopedic Surgical Center.  
These records cover a period from February to March 1998, and 
primarily concern treatment for low back pain.  No pertinent 
findings were made regarding the veteran's complaints of 
sinus problems, headaches, diarrhea, stomach cramps, sores, 
and rashes.

Additional VA medical treatment records were also obtained 
that covered a period from November 1996 to December 1997.  
Among other things, these records show that the veteran was 
treated for complaints of cramping and diarrhea in November 
1997.

Various VA medical examinations were accorded to the veteran 
in June 1998, all of which were apparently conducted on the 
same day by the same VA physician.  The examiner noted that 
the veteran's claims file had been reviewed.  Following 
examination of the veteran, the examiner made the following 
diagnoses: chronic irritable bowel syndrome, and mild 
diverticular disease; dysphasia of undetermined etiology, 
mild Schatzki's ring; chronic allergic rhinitis, chronic 
sinusitis, headaches associated with sinusitis; chronic sinus 
headaches related to sinusitis, cluster headaches of unknown 
etiology; and chronic dyshidrosis.  The examiner did not 
relate any of these diagnosed disabilities to the veteran's 
periods of active duty.

The veteran underwent new VA examinations in August 1999, all 
of which were conducted by the same examiner.  The examiner 
noted that the veteran's claims file had been reviewed.  
Following examination of the veteran, the examiner diagnosed: 
small hiatal hernia with reflux, psychological 
gastrointestinal disorder of the esophagus, diverticulosis, 
irritable bowel syndrome, migraine headaches, chronic 
sinusitis, chronic allergic rhinitis, recurrent epigaster, 
dyshidrosis of the hands, and tinea pedis.  The examiner did 
not relate any of these diagnosed disabilities to the 
veteran's periods of active duty.

A VA physician's opinion was obtained in October 1999; the 
physician noted that he had reviewed the veteran's claims 
file.  The physician stated "It is my medical opinion, and I 
can find no evidence in the claims file that the diagnoses as 
listed on this patient had their onset in or while on active 
duty or aggravated by the same for this veteran."

II.  Applicable law

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Special presumptive provisions provide that if certain, 
specifically defined, chronic diseases, such as organic 
diseases of the nervous system or ulcers, become manifest to 
a degree of 10 percent within one year of separation from 
service, such disabilities will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  See also 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, discussed infra.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition except 
for defects, infirmities, or disorders noted when examined 
and accepted for service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that a disease 
existed prior to service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. 3.304(b).  But see Paulson v. Brown, 7 Vet. App. 466 
(1995) (where a claimant had served only on active duty for 
training and had not established any service- connected 
disability, and was thus unable achieve veteran status to 
avail himself of the presumption of soundness for such 
service).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

VA has determined that "undiagnosed illnesses" may include, 
inter alia, symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  38 C.F.R. § 3.317(b).  The 
symptoms "cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  The VA General 
Counsel has further determined that service connection may 
not be presumptively established under 38 U.S.C.A. § 1117(a) 
"for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined."  See 
VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (1998); see also 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (VA General Counsel's 
opinions are binding on the Board).

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  In making a direct claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).

The threshold question that must be resolved, however, is 
whether the veteran has presented evidence of a well-grounded 
claim.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
see also Grottveit v. Brown, 5 Vet. App 91 (1993).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93; see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be: (1) evidence of active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) evidence (lay 
or medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) evidence (medical or 
nonmedical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) evidence (lay or medical) of a 
nexus between the chronic disability and the undiagnosed 
illness.  VAOPGCPREC 4-99, at 9-10.  In order to satisfy the 
second and fourth elements for a well-grounded claim, there 
must be "evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination."  Id. at 10; See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.


III.  Analysis

A.  Persian Gulf presumption

In the instant case, the Board notes that the medical records 
show that the veteran has been treated for complaints of 
sinus problems, recurrent headaches, diarrhea, stomach 
cramps, sores and rashes.  The Board acknowledges that all of 
these problems are recognized signs and symptoms that may be 
presumptively service connected under 38 C.F.R. § 3.317(b).  
Further, the evidence on file shows that the veteran served 
in Southwest Asia from January to May 1991.  However, a known 
clinical diagnosis has been provided for all of these 
symptoms at the June 1998 and August 1999 VA examinations.  
The August 1999 VA examination revealed diagnoses of small 
hiatal hernia with reflux, psychological gastrointestinal 
disorder of the esophagus, diverticulosis, irritable bowel 
syndrome, migraine headaches, chronic sinusitis, chronic 
allergic rhinitis, recurrent epigaster, dyshidrosis of the 
hands, and tinea pedis.  Accordingly, the veteran has failed 
to satisfy the necessary elements of a well-grounded claim 
for service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  VAOPGCPREC 8-98 and 4-99.

The veteran has nonetheless contended that he is entitled to 
service connection for headaches because the evidence of 
record showed the disability to be chronic (persisting 
greater than six months), to have manifested to a compensable 
degree, and not to be clinically associated with a known 
diagnostic entity other than with sinus headaches.  This 
contention acknowledges, however, that the headaches have 
been associated with his sinusitis.

The Board notes that the June 1998 VA examinations included a 
diagnosis of cluster headaches of unknown etiology.  
Nevertheless, the subsequent VA examinations in August 1999 
diagnosed migraine headaches.  Further, the October 1994 VA 
Persian Gulf Registry examination and the VA medical 
treatment records from October 1994 show diagnoses of tension 
headaches.  Therefore, the Board finds that there is 
competent medical evidence which attributes the veteran's 
headaches to a known clinical diagnosis.  As stated above, 
service connection may not be presumptively established under 
38 U.S.C.A. § 1117(a) "for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined."  See VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (1998).


B.  Service connection on other grounds

Although service connection cannot be granted for the 
veteran's claims pursuant to the presumptive provisions for 
Persian Gulf service, the veteran may still be entitled to a 
grant of service connection for the diagnosed illnesses if 
all the evidence, including that pertinent to service, 
establishes that these disabilities were incurred in or 
aggravated by the veteran's active service.  38 C.F.R. 
§ 3.303(d); Combee, supra.

In the instant case, the Board finds that the veteran has not 
submitted well grounded claim of service connection on a 
direct basis for sinusitis.  Although the veteran did 
complain of this problem on entrance to his first period of 
service in the 1960s and repeatedly thereafter, a diagnosis--
other than by his own history--was never actually rendered in 
service.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet.App. 406 (1995).  Every time he was 
examined on such complaints, his sinuses were objectively 
normal.  The most detailed service department history was the 
one taken during the November 1989 examination when the 
veteran was attached to a reserve unit.  Even then, however, 
the objective evaluation was negative.  Notably, although the 
word "chronic" was used on the April 1991 examination 
describing the veteran's reported history of sinus drainage, 
no actual diagnosis of sinusitis was rendered, and the 
sinuses again were normal on medical evaluation.  Aside from 
whether the veteran was competent in service to provide 
diagnose of sinusitis, if his history is believed, then the 
condition preexisted service.  There is no evidence it 
worsened therein.  If he is not competent to provide such 
history, then without any medical evidence of a diagnosis, 
the claim is likewise not well grounded.

The veteran's complaints of headaches, as his complaints of 
sinusitis, likewise apparently preceded service.  In service, 
the headaches were linked to sinusitis which was never 
objectively found.  The headaches themselves were noted via 
the veteran's history; they were not objectively diagnosed.  
Even if they did exist, there is no evidence showing that any 
such condition worsened in service.  He was repeatedly found 
to be normal neurologically, including on his last separation 
examination in April 1991.  An organic disease of the nervous 
system, which might include headaches--depending upon the 
actual findings, was not diagnosed to a compensable degree 
within one year of service such that it could be presumed to 
have been incurred therein.  Notably, neurological evaluation 
during the January 1992 VA examination was negative.

There are no diagnoses of a gastrointestinal disability in 
service.  The veteran has had various gastrointestinal 
disabilities diagnosed since service, but none of them have 
been linked to service by medical evidence.  Without such 
evidence, the claim for a gastrointestinal disability, 
manifested by stomach cramps and diarrhea, is not well 
grounded.

With respect to the veteran's claim of a skin disability, 
while dermatitis was diagnosed at separation in April 1991, 
this diagnosis has not been repeated, per se, nor shown 
recently, despite the characterization at the time that the 
condition was "chronic."  Moreover, the September 1993 
examination found no skin rash and none of the sores that the 
veteran believed to be present.  The findings in October 1994 
were a different diagnosis: folliculitis of the scalp.  The 
veteran has had a recent diagnosis of dyshidrosis, but this 
was not shown in service.  Moreover, there is no medical 
nexus linking any current skin complaints to service.  
Without such evidence, this claim is not well grounded.  
Caluza; Savage, supra.

The Board acknowledges that the veteran has indicated 
continuity of symptomatology regarding his symptoms of sinus 
problems, headaches, diarrhea, stomach cramps, sores, and 
rashes.  In Voerth v. West, 13 Vet. App. 117 (1999), however, 
the United States Court of Appeals for Veterans Claims 
concluded that the holding in Savage does not eliminate the 
requirement of medical nexus evidence when a claimant alleges 
continuity of symptomatology.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  No competent medical evidence is on file 
which relates any of the veteran's known clinically diagnosed 
disabilities to his period of active duty.  As noted, the 
veteran is not qualified to proffer such an opinion.  
Espiritu, supra.  Thus, the veteran's claims are not well 
grounded.

It is noted that the RO did not specifically deny the 
veteran's claims on the basis of the claims being not well-
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  See 
also Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Since the issues in this case are not held to be well 
grounded, the benefit-of-the-doubt rule does not apply.  
Holmes v. Brown, 10 Vet. App. 38 (1997).



ORDER

Entitlement to service connection for a disability manifested 
by sinus problems and headaches is denied.

Entitlement to service connection for a disability manifested 
by diarrhea and stomach cramps is denied.

Entitlement to service connection for a disability manifested 
by sores and rashes is denied.




		
	Mark Chestnutt
	Acting Member, Board of Veterans' Appeals



 


